Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PART I		THE EXAMINER’S EVALUATION OF THE APPLICATION
SECTION A		RELEVANT ART CITED BY THE EXAMINER
1.    Luo et al. (US 2019/0155699 A1).
2.    MITKAR et al. (US 2018/0276085 Al).
3.    Iyengar et al. (US 2020/0112513 A1).

SECTION B		DISTINGUISHING FEATURES RECITED IN THE CLAIMS
	The following is an Examiner’s Statement of Reasons for Allowance See MPEP 1302.14
4.	The primary reasons for allowance of claims 1-3, 4-11, and 13-26 in the instant application is the combination with the inclusion of the following limitations: “determine a frequency rate as a maximum frequency rate that satisfies an estimated amount of system resources needed for tracking changed data of a virtual machine (VM) and being less than an available amount of system resources; track the changed data at the determined frequency rate by storing a marker including a timestamp and a pointer to memory where the changed data is written”
The prior art of record including the disclosures of Luo et al. (US 2019/0155699 A1), MITKAR et al. (US 2018/0276085 Al), and Iyengar et al. (US 2020/0112513 A1) neither anticipates nor renders obvious the above-recited combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance”

PART II		THE ATTENTION OF FUTURE CORRESPONDENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached on 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
January 25, 2021